368 F.3d 1072
Allan J. FAVISH, Plaintiff-Appellant,v.NATIONAL ARCHIVES AND RECORDS ADMINISTRATION,* Defendant-Appellee,Sheila Foster Anthony; Lisa Foster Moody, Intervenors-Appellees.Allan J. Favish, Plaintiff-Appellee,v.National Archives and Records Administration,* Defendant,Sheila Foster Anthony; Lisa Foster Moody, Intervenors-Appellants.Allan J. Favish, Plaintiff-Appellee,v.National Archives and Records Administration,* Defendant-Appellant, andSheila Foster Anthony; Lisa Foster Moody, Defendants-Intervenors.
No. 01-55487.
No. 01-55788.
No. 01-55789.
United States Court of Appeals, Ninth Circuit.
May 20, 2004.

Allan J. Favish, Santa Clarita, CA, pro se.
James Hamilton, Esq., Washington, DC, G. Andrew Lundberg, Esq., Latham & Watkins, Los Angeles, CA, for Intervenors-Appellees/Intervenors-Appellants/Defendants-intervenors.
Robert M. Loeb, Esq., Leonard Schaitman, Esq., Washington, DC, Jan L. Luymes, Esq., Los Angeles, CA, for Defendant-Appellee/Defendant/Defendant-Appellant.
On Remand from the United States Supreme Court.
Before PREGERSON, NOONAN and O'SCANNLAIN, Circuit Judges.

ORDER

1
The case is remanded to the district court to enter judgment for the National Archives and Records Administration. National Archives and Records Administration v. Favish, ___ U.S. ___, 124 S. Ct. 1570, 158 L. Ed. 2d 319 (2004).



Notes:


*
 Pursuant to the Supreme Court's opinion inNational Archives and Records Administration v. Favish, filed on March 30, 2004, National Archives and Records Administration has been substituted for Office of Independent Counsel.